The State of TexasAppellee/s




                          Fourth Court of Appeals
                                San Antonio, Texas
                                      August 26, 2014

                                   No. 04-14-00246-CR

                               Destyn David FREDERICK,
                                        Appellant

                                             v.

                                THE STATE OF TEXAS,
                                      Appellee

                From the 81st Judicial District Court, La Salle County, Texas
                            Trial Court No. 11-09-00041-CRL
                        Honorable Donna S. Rayes, Judge Presiding


                                      ORDER
        Appellant’s motion for extension of time is GRANTED. We ORDER appellant to file his
brief on or before September 22, 2014. NO FURTHER EXTENSIONS WILL BE GRANTED.



                                                  _________________________________
                                                  Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of August, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court